MOIXA III, INC. FORM RW (Withdrawal of Registration Statement) Filed 05/02/08 Address 2, WILBRAHAM, MA01095 Telephone(413) 599-0005 CIK0001326906 SIC Code6531 – Real Estate Agents and Managers MOIXA III, INC. 2341 BOSTON ROAD WILBRAHAM, MA01095 May 2, 2008 VIA EDGAR AND FACSIMILE Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary Plaza Washington, D.C. 20549 Re: Moixa III, Inc. Registration Statement on Form SB-2 Filed May 17, 2005 File No. 333-124984 Ladies and Gentlemen: Pursuant to Rule477 of the Securities Act of 1933, as amended (the "Securities Act"), Moixa III,Inc. (the "Company") hereby requests that the above-referenced registration statement on FormSB-2, as originally filed by the Company with the Securities and Exchange Commission (the "Commission") on May17, 2005, and as amended on October 3, 2005, November 23, 2005, January 20, 2006, April 24, 2006, September 16, 2006, January 12, 2007, April 10, 2007, June 1, 2007, July 17, 2007 and September 17, 2007, (as amended, and together with all exhibits thereto, the "Registration Statement") be withdrawn effective immediately. The Company is seeking withdrawal of the Registration Statement due to unfavorable market conditions. The Company has not sold any securities pursuant to the Registration Statement. The Company requests in accordance with Rule457(p) of the Securities Act that all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. The Company reserves the right to undertake one or more subsequent private offerings in reliance on Rule155(c) of the Securities Act. Please send copies of the written order granting withdrawal of the Registration Statement to the undersigned at 2341 Boston Road, Wilbraham, MA 01095. If you have any questions with respect to this matter, please contact the undersigned or our outside counsel, Jared P. Febbroriello of JPF Securities Law, LLC at 704-897-8334. Very truly yours, /s/ Duane Bennett Duane Bennett President
